t c memo united_states tax_court james j isaacs petitioner v commissioner of internal revenue respondent docket no filed date p operates two veterinary practices one through a wholly owned s_corporation s p donated trilobite fossils to an sec_501 qualified_organization in and r audited p’s and s’s and federal_income_tax returns and determined a deficiency in p’s income_tax for each year r disallowed p’s claimed sec_170 deductions for his fossil donations and certain passthrough deductions from s for and r contends that p did not substantiate his and s’s deductions although r did not make a determination under sec_446 r asserts that s used the cash_method_of_accounting and could not deduct accrued expenses r further determined sec_6662 accuracy-related_penalties for all three tax years held r properly disallowed p’s sec_170 noncash charitable_contribution deductions for and because p failed to obtain qualified appraisals of the donated fossils’ values held further s was on the accrual_method of accounting for tax years and held further p adequately substantiated certain expenses of s but because p failed to substantiate other expenses r properly disallowed deductions for those other expenses held further p is not liable for sec_6662 accuracy- related penalties with respect to certain portions of his underpayments for and because he established reasonable_cause and good_faith p is liable for sec_6662 accuracy-related_penalties with respect to the balance of his underpayments for and james j isaacs pro_se ray m camp jr for respondent memorandum findings_of_fact and opinion wherry judge respondent determined the following deficiencies in petitioner’s federal_income_tax and consequent sec_6662 accuracy-related_penalties unless otherwise indicated all section references are to the internal_revenue_code code of as amended and in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all amounts to the nearest dollar determination deficiency penalty dollar_figure big_number dollar_figure big_number dollar_figure big_number after the filing of a stipulation of facts and a stipulation of settled issues the facts of which are agreed to by the parties and incorporated herein by this reference as well as a subsequent concession by respondent the issues remaining for decision are whether respondent properly disallowed petitioner’s sec_170 noncash charitable_contribution deductions for and whether respondent properly disallowed passthrough deductions for and for certain business_expenses of petitioner’s wholly owned s_corporation calabasas veterinary center inc cvc and whether and to what extent petitioner is liable for sec_6662 accuracy-related_penalties for the tax years at issue findings_of_fact petitioner james j isaacs is a veterinarian he resided in california when he filed his petition during and dr isaacs owned and operated at trial petitioner asked to be addressed as dr isaacs we refer to him as dr isaacs throughout this opinion two veterinary clinics one through cvc and the other through encino veterinary clinic inc evc a c_corporation dr isaacs is the sole shareholder of both corporations during the years at issue dr isaacs worked as the primary veterinarian for both clinics for those years cvc regularly used antech diagnostics antech for laboratory services and miller co l l p miller co for accounting services cvc’s management and inventory effective date dr isaacs signed and issued an interoffice policy to delineate responsibilities for and control of his two clinics’ management inventory and personnel pursuant to the interoffice policy evc provided management services to cvc through dr isaacs or_his_delegate and could elect to charge a management fee for its services the interoffice policy left the frequency and amount of this fee to dr isaacs’ discretion he elected to impose a fee in but not in or the interoffice policy also addressed bulk inventory ordering vendors of vaccines medications surgical supplies and other consumables used in veterinary practices commonly offer price concessions to clinics that buy in bulk to take advantage of these incentives dr isaacs caused evc to order supplies for both clinics and then distributed the items between them a log tracked the movement of supplies inventory between the clinics bills for bulk-ordered supplies were directed to evc but pursuant to the interoffice policy the clinics’ bookkeeper allocated financial responsibility for each bill between evc and cvc in accordance with the percentage of goods from the order distributed to each clinic this allocation and the only written evidence of cvc’s reimbursement of evc was made on the clinics’ books through a pair of offsetting adjusting journal entries cvc never wrote checks to document any transfer of money to evc to pay for the supplies for rather than allocate supplies expenses with adjusted journal entries evc instead imposed a dollar_figure management fee cvc paid the fee in nine installments along with an additional unexplained dollar_figure between date and date cvc’s accounting_method and books on its and forms 1120s u s income_tax return for an s_corporation cvc reported that it employed the accrual_method of accounting cvc has reported using the accrual_method since its incorporation dr isaacs intended for cvc to use the accrual_method in keeping its books and for evc to use the cash_method cvc requires its clients to pay the fees charged for its services at the time services are rendered it generally records its income at the time of receipt because if its pay-in-advance-at-the-time-of-service rule is strictly followed it does not have accounts_receivable with respect to its customers cvc did however report opening and closing values of respectively dollar_figure and dollar_figure for trade notes and accounts_receivable on schedule l balance_sheet per books of its form_1120s it reported precisely offsetting opening and closing allowances for bad_debts of respectively dollar_figure and dollar_figure for the tax_year cvc reported an opening value for accounts_receivable of dollar_figure and left the closing value line blank it reported a precisely offsetting opening allowance for bad_debts of dollar_figure and as with the closing value for accounts_receivable left the closing value for allowances for bad_debts blank for cvc reported no opening or closing values for either accounts_receivable or allowances for bad_debts with regard to expenses cathy fogel who at the time of trial had served as cvc’s bookkeeper since date characterized cvc’s method_of_accounting as accrual basis ms fogel had been instructed that under the accrual_method if an expense is taken upon receipt of a bill additional expenses cannot be taken for payments against that bill nevertheless ms fogel would record an expense when cvc received a bill and if the bill was not paid in full in the year of receipt would also expense payments made on the bill in the following year cvc’s books reflect that for at least some categories of expenses in some years cvc expensed bills upon receipt and later expensed payments made against outstanding balances considered alongside ms fogel’s testimony the excerpts of cvc’s books that are in the record suggest that she may have recorded entries in a manner consistent with the cash_method_of_accounting during the latter half of before dr isaacs hired ms fogel angela lopez worked as evc’s and cvc’s bookkeeper in that role ms lopez was responsible for depositing payroll tax for evc’s employees but she did not do so at around the same time she made the same omission at wexley medical clinic which was operated by dr lilia wexley and her daughter dr victoria wexley dr isaacs’ fiance who had referred ms lopez to dr isaacs contrary to evc’s rules ms lopez removed two boxes of documents from the clinic and took them to her home dr isaacs went with the police to ms lopez’s home three times in efforts to recover the the record contains only very limited excerpts from cvc’s books we cannot discern from these documents whether cvc followed the practice of expensing both bills and payments consistently and or for all categories of expenses missing records when ms lopez finally returned some records to dr isaacs he discovered that they were for another doctor’s clinic ms lopez left cvc’s books in disarray and riddled with inaccuracies cvc ultimately hired ms fogel on the recommendation of its accountants after ms lopez went missing for two weeks dr isaacs’ fossil donations on or about date dr isaacs donated four fossil trilobites to the california academy of sciences cas a sec_501 organization on or about date he donated eight fossil trilobites to cas cas is a qualified_organization within the meaning of sec_170 dr isaacs filed forms noncash charitable_contributions with his and federal_income_tax returns on each form in part iv donee acknowledgment an individual signed on behalf of cas to acknowledge that cas was a qualified_organization under sec_170 and that cas had received dr isaacs’ donation on december of the relevant tax_year dr isaacs also included with his and returns letters from jean f demouthe cas’ senior collections manager for geology acknowledging the donations these letters incorporated by reference separate correspondence from dr isaacs describing the donated fossils neither the acknowledgments on forms nor the letters nor dr isaacs’ incorporated correspondence stated whether cas had provided goods or services in exchange for the gifts both of dr isaacs’ forms bear the signature jeffrey r marshall in part iii declaration of appraiser dr isaacs called jeffrey robert marshall as a witness at trial the court accepted mr marshall as an expert in the valuation of fossils over respondent’s objection mr marshall identified the signature on dr isaacs’ form_8283 as his own he did not however recall signing it he likewise identified his signature on dr isaacs’ form_8283 but could not recall signing the form mr marshall similarly identified his signature on two letters dated date and that purported to be appraisals of the fossils dr isaacs donated to cas in and but mr marshall did not write or even recognize the letters and as dr isaacs offered no testimony from any other expert mr marshall has collected fossils since his youth he studied earth science at santa barbara city college and has taught earth science classes mostly to high school students he has operated different retail stores including up to at any one time specializing in fossil sales over the last years mr marshall’s business requires that he set prices for the fossils he sells over the years he has sold thousands of fossils at prices ranging from dollar_figure to dollar_figure million mr marshall and dr isaacs share an enthusiasm for trilobite fossils and mr marshall has appraised such fossils for dr isaacs at his request other than for dr isaacs mr marshall has never prepared a formal appraisal for tax purposes before the trial in this case he had never testified concerning an appraisal he had made as to the letters’ author we did not admit them into evidence dr isaacs did not offer any other purported appraisals of the donated fossils cvc’s and dr isaacs’ tax returns cvc timely filed forms 1120s for tax years and claiming deductions for inter alia the following business_expenses expense ancillary lab fees medical_supplies office overhead professional services dollar_figure big_number big_number --- big_number --- dollar_figure big_number dollar_figure big_number big_number big_number --- big_number big_number cvc reported net ordinary business_losses of dollar_figure for dollar_figure for and dollar_figure for dr isaacs admitted during trial that he had written the letters himself and presented them to mr marshall for signature he did not however make this admission under oath during his testimony but rather after he had been excused as a witness during a colloquy with the court as the admission was not evidence we make no factual finding concerning it see eg 34_tc_954 noting that counsel’s comments during opening statement were not evidence kennedy v commissioner tcmemo_1958_139 17_tcm_716 assertions in opening statements in arguments or in briefs are not evidence and while helpful where there is sufficient evidence in support of the contentions made cannot be taken to supply evidence which is lacking dr isaacs timely filed form sec_1040 u s individual_income_tax_return for tax years and he claimed deductions for passthrough losses from cvc of dollar_figure for and dollar_figure for but did not report any passthrough gain_or_loss from cvc for dr isaacs also claimed deductions for noncash charitable_contributions for he claimed a dollar_figure deduction on the basis of a dollar_figure noncash contribution and an dollar_figure carryover from a prior year for he claimed a dollar_figure deduction on the basis of a dollar_figure noncash contribution and a dollar_figure carryover from a prior year for he claimed a dollar_figure deduction on the basis of cash contributions totaling dollar_figure and a dollar_figure carryover from a prior year on date respondent mailed a notice_of_deficiency to dr isaacs determining adjustments to his income for tax years and these adjustments included among other things disallowance of dr isaacs’ and charitable_contribution deductions disallowance of a carryover noncash charitable_contribution_deduction for and disallowance of certain passthrough deductions for cvc’s expenses for and dr isaacs the schedules k-1 shareholder’s share of income deductions credits etc that cvc should have issued to dr isaacs for and and that would have included basis information are not included nor is other evidence to answer this question included in the record the record similarly does not disclose why dr isaacs did not report any passthrough loss for timely petitioned this court on date with respect to all three tax years respondent’s examination revenue_agent maria rodriguez ra rodriguez who holds a bachelor of science degree in accounting and a master’s degree in taxation examined cvc’s expenses at the request of respondent’s counsel after this case was filed she reviewed numerous documents that dr isaacs provided including quickbooks summary pages invoices and canceled checks dr isaacs did not provide ra rodriguez with a complete set of books or a general ledger for cvc some of the invoices he did provide were directed to evc not cvc and some of the checks bore notations on their memo lines indicating that they represented expenses of evc dr isaacs also provided some quickbooks journal entries for evc but he did not provide a complete set of books with which ra rodriguez could reconcile the journal entries when ra rodriguez reviewed cvc’s quickbooks summary pages she noted that there were payments reflected on summaries of cvc’s expenses which were in her opinion inconsistent with cvc’s representation on its tax_return that it followed the accrual_method of accounting for some categories of expenses most of the items on the quickbooks summary pages were payments with only a single large expense accrued at yearend without a full set of books ra rodriguez could not reconcile cvc’s payables with its tax returns or determine the year-to-year changes in its payables because she concluded she could not verify the accuracy of entries on the quickbooks summary pages or journal entries and because she did not have a complete copy of cvc’s books ra rodriguez concluded that she would not rely upon the quickbooks excerpts that dr isaacs had provided she further concluded that the cash_receipts_and_disbursements_method of accounting would clearly reflect cvc’s income relying solely on source documents such as invoices and canceled checks ra rodriguez recomputed cvc’s expenses on a cash_basis for each tax_year at issue she disallowed expenses for which dr isaacs provided only journal entries but no source documents she likewise disallowed accrued expenses for which dr isaacs could not provide proof of payment during that taxable_year since returns for or other taxable years were not under audit she apparently did not make any correlative adjustments for other taxable years cvc’s books and source documents indicated that it regularly transacted with the payees on two of these disallowed accrued expenses antech and miller co but payments to them did not follow any regular pattern in terms of either frequency or amount parties’ concessions in a stipulation of settled issues and on the basis of evidence adduced pincite in the stipulation of settled issues sosi by each conceding various amounts the parties entirely resolved respondent’s determinations of unreported income and partially resolved respondent’s disallowances of deductions the original sosi was filed with the court at the calendar call before trial and bears both parties’ signatures the sosi is internally inconsistent with respect to the amounts remaining in dispute for different sets of numbers appear in paragraph sec_11 and sec_12 we resolve that inconsistency on the basis of the stipulation of facts the amounts stated in which correspond to and corroborate the set of numbers in paragraph of the sosi making the request for the first time in his reply brief dr isaacs asks the court to issue an order modifying the sosi to reduce the amounts he conceded for each of the three years to dollar_figure per year a total of dollar_figure he asks the court to do this to accurately reflect the actual amounts petitioner should be conceding versus the amount imposed upon him by the unfortunate circumstance of a person that went crazy doing her bookkeeping job stipulations should be enforced according to their terms unless manifest injustice would result 820_f2d_1543 9th cir aff’g tcmemo_1986_23 although rule e authorizes a party to move for modification of or relief from a stipulation this court generally will not consider an issue first raised in a reply brief 141_tc_569 ndollar_figure respondent has had no opportunity to respond to dr isaacs’ request and as an attempt to vitiate the parties’ settlement that request is highly prejudicial to respondent as well as untimely accordingly we will not consider it see id refusing to consider the taxpayer’s liability for a sec_6662 negligence_penalty when the penalty was first raised in the commissioner’s reply brief see also kansky v commissioner tcmemo_2007_40 93_tcm_921 rejecting the taxpayer’s argument that he had shifted the burden_of_proof to the commissioner where the taxpayer first raised the argument in his reply brief trial the parties each conceded portions of the deductions for cvc’s expenses that respondent disallowed in the notice_of_deficiency the amounts of deductions for cvc’s expenses remaining in dispute after these concessions disputed expenses which are the only amounts addressed in this opinion are as follows expense ancillary expenses lab fees office overhead medical_supplies professional fees dollar_figure big_number --- --- --- --- --- dollar_figure dollar_figure --- big_number --- big_number big_number --- opinion as a general matter the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a welch petitioner offered two checks which we admitted as exhibits 35-p and p to substantiate additional expenses for lab fees for and petitioner represented that he had not previously provided these checks to respondent in his posttrial brief respondent acknowledges that the check was newly provided and concedes a deduction for the amount of that check dollar_figure reducing the lab fees in dispute to dollar_figure he states however that he had already received and conceded a dollar_figure deduction for the amount of the check before trial petitioner does not contest respondent’s statement in his reply brief so we will accept this statement as accurate and refrain from double-counting the check v helvering 290_us_111 in particular the taxpayer bears the burden of proving his entitlement to any claimed deduction 503_us_79 a taxpayer must be able to point to some particular statute to justify his deduction and establish that he comes within its terms 62_tc_834 i charitable_contributions a taxpayer may deduct any charitable_contribution made during the taxable_year but only if the contribution is verified under regulations prescribed by the secretary sec_170 for a noncash contribution of property in general the amount of the allowed deduction is the contributed property’s fair_market_value at the time of contribution sec_1_170a-1 income_tax regs the property’s value also determines the applicable substantiation requirements sec_170 sets three value thresholds relevant here first for all contributions of dollar_figure or more a taxpayer generally must obtain a contemporaneous written acknowledgment from the donee sec_170 a charitable_contribution is a contribution or gift_for the use of a donee identified in sec_170 sec_170 the parties have stipulated that cas is a qualified_organization under sec_170 so dr isaacs’ fossil donations were charitable_contributions within the meaning of the statute this requirement does not apply if the donee organization files a return continued an acknowledgment is contemporaneous if the donee provides it on or before the earlier of the date on which the taxpayer files a return for the year of the contribution or the due_date including extensions for filing that return sec_170 the acknowledgment must include a description but not value of any property other than cash contributed state whether the donee provided any goods or services in exchange for the gift and include a description and good-faith estimate of the value of any goods or services the donee provided sec_170 sec_1_170a-13 income_tax regs second for noncash contributions in excess of dollar_figure a taxpayer must maintain reliable written records with respect to each donated item sec_170 and b sec_1_170a-13 and income_tax regs these records must include inter alia the approximate date and manner of the property’s acquisition a description of the property in detail reasonable under the circumstances the property’s cost or other basis the property’s fair_market_value at the time of contribution and the method by which its fair continued on such form and in accordance with such regulations as the secretary may prescribe which includes the information required to be included in a contemporaneous written acknowledgment see sec_170 dr isaacs has not argued and the record contains no evidence that cas filed a return satisfying sec_170 market_value was determined sec_1_170a-13 c and d i a and b income_tax regs third for noncash contributions of property with a claimed value of dollar_figure or more a taxpayer must--in addition to satisfying both sets of requirements described above--obtain a qualified_appraisal of the donated item s and attach to his tax_return a fully completed appraisal_summary on form_8283 sec_170 jorgenson v commissioner tcmemo_2000_38 79_tcm_1444 the irs has prescribed form_8283 to be used as the appraisal_summary sec_1_170a-13 income_tax regs generally an appraisal is qualified if it is prepared no more than days before the contribution date by a qualified_appraiser and incorporates specified information including a statement that the appraisal was prepared for income_tax purposes a description of the valuation method used to determine the contributed property’s fair_market_value and a description of the specific basis for the valuation sec_1_170a-13 and ii income_tax regs because the values dr isaacs claimed for the fossils donated to cas on his and tax returns--dollar_figure and dollar_figure respectively--exceeded dollar_figure he was obliged to meet all three sets of requirements outlined above he satisfied none of them beginning with the highest applicable_value threshold dr isaacs failed to establish that he obtained qualified appraisals of the donated fossils as required by sec_170 although he sought to introduce purported appraisals signed by jeffrey marshall whom the court accepted as an expert in fossil valuation mr marshall denied that he had written these purported appraisals and we did not admit them into evidence we need not decide whether mr marshall was a qualified_appraiser within the meaning of the regulations because even if he was dr isaacs introduced no evidence that mr marshall rendered any appraisals of the donated fossils for him dr isaacs offered no evidence of any other appraisals of the donated fossils that could satisfy the statutory requirement in the course of representing himself but not while on the witness stand dr isaacs admitted that he had written the appraisals bearing mr marshall’s signature dr isaacs does not argue that he himself was a qualified_appraiser such that the letters he drafted could be qualified appraisals we note however that the applicable regulation specifically excludes t he donor or the taxpayer who claims or reports a deduction under sec_170 for the contribution of the property that is being appraised from the definition of qualified_appraiser see sec_1_170a-13 iv a income_tax regs hence he was not entitled to deductions for his charitable_contributions see sec_170 c even if dr isaacs had obtained qualified appraisals of the fossils donated in and however he would still be precluded from deducting the donations because he failed to satisfy the substantiation requirements for noncash contributions exceeding dollar_figure see sec_1_170a-13 and income_tax regs for and dr isaacs produced records that included reasonably detailed descriptions and purported fair market values of the donated fossils--to wit the cover letters he provided to cas along with the fossils but he introduced no evidence other than his forms of the approximate dates and manner of the fossils’ acquisition their costs or other bases or the method by which their purported fair market values were determined see sec_1_170a-13 i a b income_tax regs mandating as a prerequisite to deduction of a noncash charitable_contribution that the taxpayer maintain records containing each of these items of information with respect to the contributed_property although we have held that the requirements of the charitable_contribution regulations may be met through substantial rather than strict compliance see 100_tc_32 we have also held this substantial compliance doctrine inapplicable to the statutory qualified_appraisal requirement see 109_tc_258 aff’d without published opinion 166_f3d_332 4th cir alone the forms as part of dr isaacs’ income_tax returns do not satisfy the recordkeeping requirement see roberts v commissioner t c pincite characterizing an income_tax return as merely a statement of the taxpayer’s claim finally even had dr isaacs satisfied the substantiation requirements for contributions in excess of both dollar_figure and dollar_figure we would still sustain respondent’s disallowance of his claimed deductions because he failed to obtain a satisfactory contemporaneous written acknowledgment as required for a contribution exceeding dollar_figure see sec_170 jean f demouthe on behalf of cas acknowledged dr isaacs’ contributions in writing and these letters each dated for the date on which dr isaacs made the contribution acknowledged therein were contemporaneous as required by sec_170 and c under sec_170 however the letters could suffice as contemporaneous written acknowledgments only if they stated whether cas had provided any goods or services in exchange see schrimsher v commissioner tcmemo_2011_71 slip op pincite citing the legislative_history of section because dr isaacs did not satisfy the substantiation requirements for a contribution exceeding dollar_figure we need not assess whether dr isaacs met the requirements for relief under sec_170 which excuses inter alia failure to obtain a qualified_appraisal where such failure is due to reasonable_cause and not to willful neglect f b for the proposition that even if the donee actually provided no consideration for the contribution the written acknowledgment must say so in order to satisfy the requirement of sec_170 neither letter includes such a statement because dr isaacs failed to obtain a qualified_appraisal and satisfy the relevant substantiation requirements respondent properly disallowed his claimed charitable_contribution deductions for and as well as his claimed carryover deduction for dollar_figure ii disputed expenses respondent disallowed various deductions for business_expenses cvc claimed on its returns and consequently in the notice_of_deficiency reduced dr isaacs’ passthrough losses for and and increased his passthrough sec_170 and d caps an individual taxpayer’s charitable_contribution_deduction for a given tax_year but permits a limited carryover of any excess deduction to each of the five succeeding tax years subject for each such year to the cap and carryover limitations dr isaacs’ return reflects a carryover deduction from of dollar_figure he similarly carried amounts forward to his and returns respondent adjusted to zero dr isaacs’ deduction for each of the years at issue necessarily disallowing any amounts of these deductions attributable to the pre-2006 contribution that generated the reported carryover from dr isaacs introduced no evidence concerning this earlier charitable_contribution so we must sustain respondent’s disallowance of any carryover deduction for it in the years at issue along with the deductions attributable to dr isaacs’ and fossil donations to cas income for see sec_162 permitting deduction of ordinary and necessary business_expenses sec_1366 providing that an s_corporation shareholder shall take into account his pro_rata share of inter alia the s corporation’s deductions in calculating his tax for his taxable_year in which the s corporation’s taxable_year ends respondent did not articulate a basis for the deductions’ disallowance in the notice or in his answer to dr isaacs’ petition at trial however respondent contended that dr isaacs had failed to substantiate the disputed expenses underlying the disallowed deductions and that in any event for some of the disputed expenses cvc improperly accrued these expenses at yearend despite otherwise maintaining its books on a cash_basis a taxpayer must keep books_or_records that substantiate the expenses underlying each deduction claimed on his or her return sec_6001 roberts v commissioner t c pincite claiming a deduction on an income_tax return is not sufficient to substantiate the underlying expense 71_tc_633 rather as previously noted an income_tax return is merely a statement of the taxpayer’s claim it is not presumed to be correct roberts v commissioner t c pincite similarly unless corroborated by other evidence an entry on a taxpayer’s books generally will not suffice to substantiate an expense see eg 139_tc_19 finding that general ledgers alone did not suffice to substantiate the taxpayer’s costs of goods sold ohana v commissioner tcmemo_2014_83 at holding that quickbooks profit and loss detail charts did not alone without more suffice to substantiate the taxpayer’s claimed expenses lustman v commissioner tcmemo_1960_116 19_tcm_617 concluding that noncontemporaneous book entries did not suffice to substantiate claimed interbusiness transactions where no corresponding entry appeared on the other business’ books aff’d 322_f2d_253 3d cir under 39_f2d_540 2d cir if a taxpayer claims a deduction but cannot fully substantiate the expense underlying the deduction the court may generally approximate the allowable_amount bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making the court must have some basis upon which to make its estimate however else the allowance would amount to unguided largesse 245_f2d_559 5th cir accord 85_tc_731 if a taxpayer’s records are lost or destroyed because of circumstances beyond his control the taxpayer may instead substantiate expenses with other credible_evidence see 71_tc_1120 here again although the court generally may estimate amounts any estimate must have a reasonable evidentiary basis see villarreal v commissioner tcmemo_1998_420 76_tcm_920 a lab fees of cvc’s claimed dollar_figure lab fees deduction for dollar_figure remains in dispute except for exhibit 35-p see supra note petitioner offered no documentary_evidence to substantiate that these fees were ever incurred or paid dr isaacs testified generally that his understanding was that respondent had denied deductions for some lab fees despite his providing checks drawn on cvc’s account s to substantiate them because notations on the checks indicated they were for expenses of evc not cvc respondent’s counsel never confirmed that dr isaac’s understanding of respondent’s reasoning was correct dr isaacs did exhibits 14-p and 17-p consist of copies of invoices and canceled checks related to respectively cvc’s lab fees expense and its professional services expense exhibit 24-p consists of miscellaneous bank statements and canceled checks from one of cvc’s accounts the bank statements are from and the canceled checks and invoices not all of which are entirely legible appear to be from and no comparable evidence--other than exhibit 35-p an date canceled check for dollar_figure an amount which respondent conceded during the examination and shall be allowed as a sec_162 deduction-- was submitted for and none of the quickbooks summary pages or journal entries for in the record exhibits 8-p and 9-p covers the lab fees expense not introduce the checks he described or offer any other evidence concerning the disputed dollar_figure of the claimed expense deduction we have no means of ascertaining the alleged checks’ amounts or whether they paid expenses of evc rather than cvc and no factual basis upon which to estimate an allowable expense see williams f 2d pincite vanicek v commissioner t c pincite dr isaacs failed to satisfy his burden_of_proof with respect to the lab fees see rule a and we will sustain respondent’s determination concerning them b ancillary expenses of cvc’s claimed deduction for dollar_figure of ancillary expenses for dollar_figure remains in dispute neither petitioner nor respondent pointed to a particular source or explanation for dollar_figure of the disputed amount and no evidence concerning it was introduced respondent’s determination is presumed correct and dr isaacs bears the burden of disproving it see rule a welch on brief petitioner claims that the sosi incorrectly stated the amount of ancillary expenses remaining in dispute and that the correct amount is dollar_figure petitioner offers no facts to support this claim and respondent maintains that the amount in the sosi is correct absent any factual basis on which to question them we proceed using the dollar amount that the parties stipulated in the sosi v helvering u s pincite he failed to do so with respect to this dollar_figure of ancillary expenses so we will sustain respondent’s determination to that extent the dollar_figure balance of the amount in dispute consists of a single expense allegedly incurred on date cvc’s quickbooks summary page for ancillary expenses lists as a debit an dollar_figure expense as due to due from cvc a date adjusting journal entry links this dollar_figure expense to the retail pet food supplies account and reads to record transfer t under the memo heading this debit item is matched with a credit item in the same amount with the same memo information to the due to due from cvc account a corresponding adjusting journal entry for evc for the same amount on the same date lists a debit to due to from cvc and a credit to retail pet food supplies and reads to charge encino for under the memo heading dr isaacs testified that these journal entries reflect reimbursement by cvc to evc for inventory_items ordered in bulk and paid for by evc but distributed to cvc during the year pursuant to the interoffice policy respondent stipulated the clinics’ receipt of discounts on veterinary supplies ordered in bulk dr isaacs further testified that evc had included in income reimbursements it received from cvc respondent challenges cvc’s deduction of this dollar_figure alleged expense on two grounds accounting_method dr isaacs testified that cvc never actually paid the dollar_figure to evc rather cvc’s expense and evc’s income existed only as quickbooks journal entries respondent contends that although cvc’s tax_return indicates that it reported its income according to the accrual_method of accounting cvc was a cash_method taxpayer therefore respondent reasons cvc was not entitled to deduct an dollar_figure expense that it had not actually paid see sec_1_446-1 income_tax regs providing that a cash_method taxpayer may deduct expenses only for the year in which they are actually paid a burden_of_proof sec_446 allows the commissioner to change a taxpayer’s method_of_accounting if the taxpayer’s chosen method_of_accounting does not clearly reflect income the commissioner has broad discretion in determining whether an accounting_method clearly reflects income and that determination is entitled to more than the usual presumption of correctness commissioner v hansen u s 83_tc_912 but respondent has not made a determination pursuant to sec_446 in this case neither the notice_of_deficiency nor respondent’s answer purports to change cvc’s method_of_accounting instead on the basis of ra rodriguez’s pretrial recomputation of cvc’s expenses on the cash_method respondent now advances the theory that cvc in fact used the cash_method not that it should be obliged to change to that method as one justification for certain determinations in the notice_of_deficiency the notice makes no reference to cvc’s method_of_accounting indeed it provides no rationale whatsoever for respondent’s disallowance of passthrough losses from cvc but merely states that dr isaacs’ passthrough income and loss from cvc were adjusted in accordance with the examination results of the s_corporation return form_1120s of which you are a shareholder whatever quantum and form of evidence would ordinarily be required from respondent or petitioner to resolve this determination we think it does not in this case reasonably include evidence sufficient to substantiate expenses underlying claimed deductions under a method_of_accounting different from the one indicated on cvc’s return substantiating an expense under cvc’s claimed accrual_method of accounting would require establishing that all the events ha d occurred that establish the fact of the liability that the amount could be determined with reasonable accuracy and that economic_performance had occurred see sec_1_446-1 income_tax regs an invoice might suffice substantiating the expense under the cash_method_of_accounting proposed by respondent however would require establishing that the expense was actually paid in the tax_year for which the deduction was taken see id subdiv i in that case a canceled check might suffice but an invoice alone would not rebutting respondent’s contention would require dr isaacs to present different evidence the contention therefore constitutes a new_matter and respondent bears the burden_of_proof concerning it see rule a 112_tc_183 w here a notice_of_deficiency fails to in contrast respondent’s contention that dr isaacs failed to substantiate the disputed deductions is at most a new reason for the determinations concerning them in the notice_of_deficiency see rodriguez v commissioner tcmemo_2012_286 at n aff’d without published opinion 551_fedappx_67 4th cir the record reflects that respondent sought and to some extent obtained substantiation evidence from dr isaacs during his audit of cvc and in advance of trial dr isaacs was neither surprised nor prejudiced in presenting evidence to substantiate his deductions because absent surprise or substantial disadvantage to the taxpayer we may affirm the commissioner’s determinations for reasons other than those stated in the notice_of_deficiency petitioner retains the burden_of_proof with respect to substantiation see 74_tc_955 describe the basis on which the commissioner relies to support a deficiency determination and that basis requires the presentation of evidence that is different than that which would be necessary to resolve the determinations that were described in the notice_of_deficiency the commissioner will bear the burden_of_proof regarding the new basis 93_tc_500 a new_theory that is presented to sustain a deficiency is treated as a new_matter when it requires the presentation of different evidence see also german v commissioner tcmemo_1993_59 65_tcm_1931 where the commissioner first proposed changing the taxpayers’ method_of_accounting in his amended answer holding that the commissioner bore the burden of proving that the taxpayers’ method did not clearly reflect income aff’d without published opinion 46_f3d_1141 9th cir b analysis for four reasons we conclude that respondent has not carried his burden_of_proof with respect to the tax_year first although mixed the evidence in the record tends to show that cvc computed its income for tax purposes in accordance with the accrual_method dr isaacs’ testimony on this point cuts both ways he testified that cvc did not maintain accounts_receivable because its clients typically paid for services at the time of performance which would be consistent with both the cash and accrual methods_of_accounting if all customers were required to pay at the time of service he also testified adamantly that cvc was on the accrual_method notwith-standing dr isaacs’ testimony cvc did report small opening and closing values for accounts_receivable on schedule l of its and forms 1120s cvc likewise reported opening and closing values for accounts_payable we give less deference to labels such as that assigned here by cvc’s checking the box for the accrual_method on its and forms 1120s w hether a return is made on the accrual basis or on that of actual receipts and disbursements is not determined by the label which the taxpayer chooses to place upon it the inclusion in the returns of accrual items of receipts and disbursements appearing on petitioner’s books indicate the general and controlling character of the account and support a finding that books and returns were on the accrual basis 282_us_92 the inclusion in cvc’s return of values for accrual items of receipts and disbursements indicates that cvc computed its income for tax purposes using the accrual_method of accounting not the cash_method although its books may have contained errors see id ra rodriguez testified that she could not validate the values for accounts_payable reported on cvc’s returns because she did not receive a complete set of books but incomplete substantiation does not necessarily render a taxpayer’s accounting_method improper or demonstrate that a different method was in fact used second the record does not establish that for book purposes cvc was as respondent alleges a cash_method taxpayer ra rodriguez testified generally that the quickbooks expense summary pages dr isaacs provided to her reflected a mix of payments and invoices with expenses accrued only at yearend in partial alignment with that testimony cvc’s quickbooks ancillary expenses summary reflects both checks paid and bills received albeit throughout the year rather than only at yearend ra rodriguez found this mix of payments and bills to be inconsistent with the accrual_method of accounting other than an unrelated sec_446 provides that the taxpayer’s method of computing taxable_income shall conform to the taxpayer’s method_of_accounting for book purposes sunoco inc v commissioner tcmemo_2004_29 t c m cch cvc’s tax_return indicates it computed taxable_income on the accrual_method so we would expect cvc’s books to be kept on the accrual_method as well but the conformity rule_of sec_446 is not an absolute requirement see 115_tc_554 a taxpayer may maintain his or her books on one method and compute taxable_income using another method provided that he or she maintains a reconciliation of any differences between the taxpayer’s books of account and the taxpayer’s return see sec_1_446-1 income_tax regs a taxpayer maintaining his or her books on the cash_method for financial purposes could convert from the cash_method to the accrual_method for tax purposes by means of adjusting journal entries to receivables and payables at continued journal entry described supra the ancillary expenses summary page is the only portion of cvc’s books in the record it is unclear from that summary what method_of_accounting cvc’s bookkeeper was purporting to use for these expenses but the summary’s inclusion of invoices and bills belies respondent’s contention that cvc in fact maintained its books on the cash_method_of_accounting for third sec_446 does not permit the commissioner to change a taxpayer’s method_of_accounting from one incorrect method to another incorrect method 91_tc_1101 aff’d 882_f2d_820 3d cir and as a general matter it is improper for a taxpayer to compute its income on one method and its expenses on another a taxpayer who uses the cash_method_of_accounting in computing gross_income from his trade_or_business shall use the cash_method in computing expenses of such trade_or_business similarly a taxpayer who uses an accrual_method of accounting in computing business_expenses shall use an accrual_method in computing items affecting continued yearend cf applied commc’ns inc v commissioner tcmemo_1989_469 57_tcm_1473 noting that taxpayer converted from accrual to cash_method by means of adjusting journal entries but sustaining the commissioner’s determination that the cash_method did not clearly reflect the taxpayer’s income although cvc made such a yearend adjusting journal entry to its ancillary expenses the evidence does not establish whether this journal entry operated to convert cvc’s accounts from cash to accrual gross_income from his trade_or_business sec_1_446-1 income_tax regs on the income side other than dr isaacs’ ambiguous testimony cvc’s reporting of opening and closing balances for accounts_receivable on its tax_return constitutes the only available evidence as to cvc’s method_of_accounting for its receipts because ra rodriguez examined only cvc’s expenses she could not have recomputed cvc’s receipts on the cash_method along with its expenses respondent has allowed cvc to take accrued receipts into income but would disallow deductions for accrued expenses such disparate treatment of receipts and expenses would not clearly reflect cvc’s income see id fourth and finally it is undisputed that cvc has reported using the accrual_method of accounting on its income_tax returns since its incorporation respondent has apparently left cvc’s use of the accrual_method undisturbed for tax years preceding if for through cvc’s income were to be instead computed for tax purposes on the cash_method this would represent a change in method_of_accounting see 120_tc_174 defining a method_of_accounting as the consistent treatment of any recurring material_item whether that treatment be correct or incorrect aff’d in part vacated in part on other grounds and remanded sub nom j p morgan chase co v commissioner 458_f3d_564 7th cir under the code in general a change in method_of_accounting can occur in one of three ways first sec_446 authorizes the commissioner to compel a change in method_of_accounting under certain circumstances second a taxpayer may request pursuant to sec_446 the commissioner’s permission to change its method_of_accounting and third a taxpayer may simply in derogation of sec_446 begin filing tax returns under a new method_of_accounting in that third circumstance the commissioner can assert sec_446 and require the taxpayer to abandon the new method_of_accounting and to report taxable_income using the old method_of_accounting 130_tc_147 aff’d 659_f3d_316 4th cir accord sunoco inc v commissioner tcmemo_2004_29 t c m cch but the commissioner could instead leave the change undisturbed sunoco inc v commissioner t c m cch pincite see also 64_tc_314 in the absence of remedial action by the commissioner the taxpayer’s consistent use of a new method_of_accounting over a sufficient period accomplishes a change in method_of_accounting notwithstanding the taxpayer’s failure to seek and obtain the commissioner’s consent see 126_tc_322 aff’d 518_f3d_357 6th cir respondent has not exercised his authority under sec_446 to change cvc’s method_of_accounting for the years at issue and there is no evidence that he did so for prior years there is likewise no evidence that for cvc sought or obtained consent under sec_446 to change its method_of_accounting finally as concluded above the evidence indicates that cvc computed its income for tax purposes on the accrual_method and does not indicate that cvc used the cash_method for book purposes for the foregoing reasons we will not sustain respondent’s disallowance of the claimed dollar_figure of ancillary expenses on the basis that it represents an accrued expense rather than one actually paid in substantiation rejecting as inadequate the excerpts from cvc’s and evc’s quickbooks entries respondent further contends that dr isaacs did not substantiate the claimed dollar_figure of ancillary expenses the log that tracked inventory movement between evc and cvc would perhaps have been the best possible substantiation for this expense but dr isaacs testified that he could not provide this log because he no longer had it yet dr isaacs established that cvc’s former bookkeeper ms lopez failed to deposit payroll_taxes generally left the clinics’ books in disarray and--as is crucial here--stole business records and refused to return them ms lopez’s egregious conduct was not reasonably foreseeable because some of cvc’s business records were lost because of circumstances beyond dr isaacs’ control he was entitled to substantiate expenses with other credible_evidence see malinowski v commissioner t c pincite5 to that end dr isaacs described the reason for the claimed dollar_figure of ancillary expenses and introduced the interoffice policy to support that explanation he offered uncontroverted testimony that evc included the dollar_figure in income for and he provided corresponding offsetting journal entries for cvc and evc that are consistent with his testimony these items may not be the best possible evidence for the dollar_figure of ancillary expenses but they do constitute some evidence although uncorroborated book entries generally will not suffice to substantiate an expense see eg olive v commissioner t c pincite dr isaacs offered other evidence to corroborate cvc’s quickbooks summary we found dr isaacs’ testimony credible and we accordingly find that he has substantiated the dollar_figure of ancillary expenses by a preponderance of the evidence see cohan v commissioner f 2d pincite we will allow a deduction for it c lab fees of cvc’s claimed dollar_figure lab fees deduction for after respondent’s pretrial and posttrial concessions see supra note dollar_figure remains in dispute as with the disputed lab fees for dr isaacs offered no evidence to demonstrate that these fees were ever incurred dr isaacs did introduce miscellaneous bank statements and canceled checks some of which appear to bear dates but he made no attempt to identify a check or checks that would account for the disputed dollar_figure expense and the court has not found any such check s in its own review of the evidence the bank statements merely list checks paid without identifying the payees on brief dr isaacs contends that the dollar_figure expense represents a fee paid to antech and that a deduction for the expense should be allowable notwithstanding the absence of any substantiation evidence because he has provided evidence of numerous other fees cvc paid to antech throughout the year and ms lopez stole some of cvc’s business records and left its books in general disarray both of these premises are incorrect first although the cohan_rule permits us to estimate the amount of an allowable expense we must have some factual basis for doing so see williams f 2d pincite vanicek v commissioner t c pincite dr isaacs has pointed to no supporting facts only to those reasons why he has no facts that cvc paid other fees to antech does not mean that it paid this particular lab fee to antech and the court can divine no pattern in terms of timing or amount in the antech fees that dr isaacs has substantiated second cvc’s loss of business records due to events beyond its control entitles dr isaacs to substantiate the claimed expense with other credible_evidence yet no document or testimony in the record supports the amount claimed neither dr isaacs nor any other witness testified concerning the date amount purpose or method of payment for this specific claimed expense dr isaacs has not satisfied his burden_of_proof with respect to the lab fees see rule a and we will sustain respondent’s determination concerning them d office overhead respondent disallowed in its entirety cvc’s dollar_figure deduction for office overhead for dr isaacs testified that this dollar_figure expense consisted of a management fee paid_by cvc to evc for pursuant to the interoffice policy he acknowledged that cvc did not pay evc a management fee in and did not report an expense for a management fee for dr isaacs explained that for rather than use yearend adjusting journal entries to reimburse evc for bulk-ordered consumables transferred to cvc he caused evc to impose the management fee he further testified that--in contrast with the consumables reimbursement to evc which was accomplished through corresponding journal entries without actual payment--cvc actually paid evc the dollar_figure management fee he stated that evc included this amount in income for as with the consumables reimbursement payment for dr isaacs introduced corresponding offsetting journal entries for cvc and evc that reflect a dollar_figure debit to cvc on date and a dollar_figure credit to evc for misc income on the same date evc’s profit and loss statement includes a dollar_figure line item for misc income - other to demonstrate that cvc in fact paid the dollar_figure management fee to evc dr isaacs produced a quickbooks find report that lists checks paid_by cvc to evc from date through date the check amounts listed total dollar_figure rather than dollar_figure with dollar_figure paid in and the remaining dollar_figure paid in substantiation respondent contends that the foregoing evidence is insufficient to substantiate the management fee claimed as a deduction on cvc’s form_1120s as detailed on statement itemizing claimed other deductions he dismisses as self-serving dr isaacs’ testimony that evc included the full dollar_figure in income for and he contends that nothing ties the documented payments to the claimed office overhead deduction we disagree during his testimony dr isaacs explained the nature of and basis for the management fee and he introduced the interoffice policy which addresses the fee he further introduced journal entries for cvc and evc that document an expense and corresponding receipt dr isaacs testified that evc included the dollar_figure management fee in income for and evc’s inclusion of that fee as income on its profit and loss statement supports his testimony dr isaacs’ testimony also linked the payments to evc recorded on cvc’s books to the management fee although this evidentiary showing may not represent the best possible evidence to substantiate the management fee it is credible_evidence see malinowski v commissioner t c pincite5 holding that a taxpayer whose records were lost because of circumstances beyond his control could substantiate expenses with other credible_evidence furthermore while uncorroborated book entries generally will not suffice to substantiate an expense see eg olive v commissioner t c pincite dr isaacs offered evidence to corroborate cvc’s book entry for the management fee on the record before us that evidence is uncontroverted accordingly we conclude that dr isaacs has satisfied his substantiation burdendollar_figure this court has not so far expressly addressed whether the disputed expenses were ordinary and necessary as required for deduction under sec_162 see 403_us_345 to qualify as an allowable deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary expense we have refrained from doing so in part because respondent has not specifically argued that the disputed expenses were not ordinary and necessary business_expenses rather respondent’s substantiation arguments focus strictly on gaps in cvc’s documentation moreover we think it fairly obvious that lab fees and expenses for consumables such as vaccines medications and surgical supplies were appropriate and helpful to the business of operating a veterinary clinic see 290_us_111 and that outsourcing laboratory services and purchasing supplies are common or frequent occurrence s in such a business see 308_us_488 the same could be said of the professional fees disputed for small businesses routinely pay accountants and bookkeepers management services however while certainly necessary to the operation of the business at issue here are not so plainly an ordinary_expense when provided by a third party indeed if we analyze the management fee as a payment for the provision of management services the evidence does not even establish that the expenses were a common or frequent occurrence at this particular clinic let alone among businesses of its kind see id dr isaacs testified that evc did continued accounting_method respondent further notes that although cvc claimed a dollar_figure deduction for its own records show that it paid only dollar_figure to evc during that year we interpret this observation as alluding to respondent’s more general contention that cvc is really a cash_method taxpayer for the same reasons described supra part ii b we decline to adopt this theory with respect to cvc’s tax_year first the record reflects that cvc computed its taxable_income on the accrual_method on its form_1120s consistent with dr isaacs’ testimony that cvc used the accrual_method cvc reported opening and closing values for continued not levy a management fee in or the explanation for this apparent dichotomy is that the management fee was not in reality a management fee but rather constituted reimbursement for the cost of consumables transferred between the clinics in other years these transfers had also been reimbursed but were charged and booked under a different expense account in for instance cvc booked an dollar_figure consumables reimbursement as an ancillary expense see supra pp in cvc booked an aggregate consumables reimbursement of dollar_figure as a medical_supplies expense allocating the total amount among three subaccounts for drugs surgical supplies and other medical_supplies see infra p analyzed in this context the management fee qualifies as an ordinary_expense accounts_receivable and accounts_payable see aluminum castings co u s pincite second the record does not establish that cvc computed its income for book purposes on the cash_method the record contains only two relevant excerpts from cvc’s books the dollar_figure journal entry for the management fee on date and the schedule of payments showing only dollar_figure actually paid toward that amount during that cvc recorded the full dollar_figure expense in the year in which the management fee was levied before it had paid the full amount suggests that it maintained its books on the accrual_method during cf c i income_tax regs stating that a cash_method taxpayer may deduct an expense only when actually paid third cvc’s tax_return reflects that it computed its taxable receipts on the accrual_method and ra rodriguez did not recompute those receipts on the cash_method when she recomputed cvc’s expenses use of inconsistent methods of computing receipts and expenses would not yield a clear reflection of cvc’s income see id subdiv iv generally requiring a consistent method of no amount was entered on the line for accounts_receivable as of yearend but as the return preparer did not enter zeroes on all lines for items having a zero value that may simply indicate that the yearend value for accounts_receivable was zero accounting for receipts and expenses see also prabel v commissioner t c pincite holding that the commissioner cannot require a taxpayer to recompute his income under an improper method_of_accounting fourth before cvc was an accrual_method taxpayer as was true for cvc’s method_of_accounting in did not change pursuant to sec_446 or e and neither cvc’s tax_return nor its books reflects a deviation to the cash_method that could if consistently implemented result in a change in method of accountingdollar_figure we therefore conclude that as an accrual_method taxpayer cvc could deduct the full dollar_figure management fee for see sec_1_446-1 income_tax regs stating that an accrual_method taxpayer may deduct an expense when all the events have occurred that establish the fact of the liability the we have suggested that a two-year deviation can establish a new method_of_accounting see 108_tc_448 if the change in reporting method affects the amount of taxable_income for or more taxable years without altering the taxpayer’s lifetime taxable_income then it is strictly a matter of timing and constitutes a change in method_of_accounting aff’d in part rev’d in part on other grounds 184_f3d_786 8th cir see also 659_f3d_316 4th cir treatment of a material_item consistently in two or more consecutively filed tax returns constitutes a method_of_accounting for which consent is required to change--even if that treatment is erroneous or an incorrect application of a chosen method aff’g 130_tc_147 however respondent has not established even a one-year deviation the evidence indicates that cvc was for and prior years an accrual_method taxpayer amount can be determined with reasonable accuracy and economic_performance has occurred e lab fees medical_supplies and professional services for the amounts of cvc’s claimed deductions for lab fees medical_supplies and professional services expenses remaining in dispute are respectively dollar_figure dollar_figure and dollar_figure respondent contends that cvc was a cash_method taxpayer for that cvc impermissibly accrued these expenses at yearend and that dr isaacs has not established that cvc incurred or paid these expenses during dollar_figure accounting_method respondent bears the burden_of_proof with respect to his contention that cvc was a cash_method taxpayer see supra part ii b as we did with respect to and we find that he has not satisfied that burden with respect to on its form_1120s although cvc checked the box indicating that it had computed its income on the accrual_method cvc reported no opening and closing values for accounts_receivable cvc’s tax reporting was consistent we analyze the disputed expenses in aggregate because respondent makes the same arguments concerning all three expense categories with dr isaacs’ testimony that because its clients paid at the time of service it did not carry accounts_receivable on its books the available evidence therefore suggests that during cvc took receipts into income at the time of receipt this practice was consistent with the cash_method_of_accounting and also if cvc adhered strictly to its rule_of requiring full payment from its customers at the time of service with the accrual_method of accounting see sec_1 c i and ii income_tax regs turning to cvc’s expenses on its tax_return it reported opening and closing values for accounts_payable reporting accounts_payable would be inconsistent with the cash_method under which a liability is deductible only when actually paid see id however the limited excerpts from cvc’s books that are in the record--quickbooks summary pages for lab fees medical_supplies and professional fees--consistently show items being expensed when checks were paid with the exception of a single expense in each category accrued at yearend ms fogel’s testimony sheds some light on this pattern she served as cvc’s bookkeeper from date through at least the time of trial she testified that for bills not paid in full before yearend it was and is her practice to expense the amount of the bill and to also expense payments toward the underlying obligation made in the following year indeed under incredulous questioning from dr isaacs she twice confirmed this testimony if cvc was on the accrual_method ms fogel’s professed practice would result in the double deduction of affected expenses when dr isaacs asked her in apparent frustration but based on the accrual_method of accounting if you expense the bill when you receive it can you expense it again when you pay it she correctly answered no dr isaacs then stated okay do you follow that rule_of accounting principles for calabasas veterinary center when you do the books at calabasas she then answered yes with respect to the disputed expenses ms fogel would have been the person to record expenses for bills received at yearend and according to her professed practice would have expensed payments on those bills made in illustratively a quickbooks vendor quickreport for miller co for and with entries for date through date reflects that ms fogel credited a date statement from miller co to accounts_payable thereby giving rise to the disputed professional fee expense and then also booked check payments in early to accounts_payable from the available evidence we find that cvc did not follow a consistent method_of_accounting for its expenses for cf wright v commissioner tcmemo_2007_50 93_tcm_960 where an s_corporation checked boxes for both cash and accrual methods on its tax returns the corporation reported no accounts_receivable on its returns and the corporation’s sole owner claimed the corporation was on the accrual_method holding that the corporation had no consistent method_of_accounting nevertheless because cvc was an accrual_method taxpayer for prior years we conclude that cvc remained an accrual_method taxpayer for dollar_figure in all years from its incorporation through cvc computed its income for tax purposes on the accrual_method it reported having done so for and and we have concluded that the evidence in the record supports cvc’s if cvc had accounted for its receipts on the cash_method then accounting for its expenses on the accrual_method would not yield a clear_reflection_of_income see eg 71_tc_913 where the taxpayer used the cash_method_of_accounting in computing gross_income from its business but deducted bonuses authorized but unpaid at yearend holding that the taxpayer must use the cash_method in computing bonus compensation and other expenses 47_tc_502 where a corporation was on the cash_basis for most items of income but was on an accrual basis for all items of expense sustaining the commissioner’s determination that this accounting system did not clearly reflect income aff’d in part rev’d in part on other grounds and remanded 406_f2d_987 6th cir see also sec_1_446-1 income_tax regs a taxpayer who uses the cash_method_of_accounting in computing gross_income from his trade_or_business shall use the cash_method in computing expenses of such trade_or_business yet as we have found if cvc’s pay-in-advance-of-service policy was meticulously observed then its method_of_accounting for its receipts was consistent with the accrual_method of accounting as well as the cash_method reporting position for cvc to be a cash_method taxpayer for it would have had to change its method_of_accounting but the evidence does not establish that such a change occurred first as we have repeatedly noted respondent did not exercise his sec_446 authority to change cvc’s method_of_accounting from accrual to cash respondent simply insists that as a factual matter cvc was a cash_method taxpayer for the years at issue second there is no evidence that cvc sought and obtained respondent’s consent pursuant to sec_446 to change its method_of_accounting and third any irregularities in cvc’s bookkeeping would represent at most a one-year deviation from its preexisting method_of_accounting our caselaw suggests that absent the commissioner’s direction under sec_446 or his consent under sec_446 a taxpayer may not change its method_of_accounting with such a short-lived deviation see huffman v commissioner t c pincite reviewing this court’s caselaw and that of other courts dealing with what constitutes an accounting_method change and concluding that a short- lived deviation from an already established method_of_accounting need not be viewed as establishing a new method_of_accounting to the extent that cvc’s tax_return reflects an erroneous application of or deviation from the accrual_method respondent could have pursued at least two courses of action to rectify the errors respondent could have asserted sec_446 and adjusted cvc’s return to reflect a proper application of the accrual_method see capital one fin corp v commissioner t c pincite accord sunoco inc v commissioner t c m cch pincite alternatively he could have exercised his authority under sec_446 to change cvc to the cash_method if it clearly reflected income then recomputed both cvc’s income and expenses on that method see sunoco inc v commissioner t c m cch pincite respondent did neither and he has not otherwise established as a factual matter that cvc changed its accounting_method consequently we hold that cvc remained on the accrual_method of accounting for substantiation dr isaacs bears the burden of substantiating the disputed expenses a lab fees of cvc’s claimed dollar_figure lab fees deduction for dollar_figure remains in dispute the parties stipulated two relevant exhibits a collection of source documents including an account receivable aging for cvc reflecting a dollar_figure balance due as of date antech bill and a quickbooks summary page for cvc’s lab fees showing an expense for the antech bill accrued on date they also stipulated a list of lab fee expenses for totaling dollar_figure that had been adequately substantiated on brief respondent identifies the disallowed lab fees deduction as comprising the accumulated antech bill and dollar_figure of wholly unsubstantiated expense in comparing the stipulated list of substantiated expenses to the quickbooks summary page we have identified numerous discrepancies after reviewing the source documents collected in exhibit 14-p we find that these records substantiate not only the amounts of expense on the stipulated list but also an additional dollar_figure payment to heska corp for laboratory services paid_by cvc respondent reserved a hearsay objection to handwritten notations on the documents collected in exhibit 14-p and petitioner offered no rebuttal argument we conclude these notations are inadmissible hearsay and will not consider them the vendor names dates check numbers and amounts on the stipulated list all correspond to information on the quickbooks summary page however it appears that one entry in the vendor column and one entry in the check number column were skipped on the stipulated list many expense amounts on the stipulated list are assigned to dates and vendors different from those delineated on the quickbooks summary page for example the quickbooks summary page lists a dollar_figure check payment to antech on date the next listed payment is to idexx distribution corp idexx on date for dollar_figure the next listed payment is to antech the stipulated list attributes the dollar_figure september payment to idexx rather than to antech and it attributes the dollar_figure september payment to antech rather than to idexx check no on date we therefore redetermine respondent’s determination as to that expense and allow this dollar_figure deduction with regard to the remaining amount we find the antech bill and the quickbooks summary page coupled with dr isaacs’ testimony that cvc regularly used this vendor during this time for laboratory services sufficient to substantiate the expense under the accrual_method of accounting we will therefore allow a deduction for this expense b medical_supplies of cvc’s claimed dollar_figure medical_supplies expense deduction for dollar_figure remains in dispute the parties stipulated portions of cvc’s and evc’s books relevant to the claimed medical_supplies expense deduction a quickbooks summary page for cvc’s medical_supplies expenses showing amounts accrued on date of dollar_figure for drugs dollar_figure for surgical supplies and dollar_figure for other medical_supplies for a total of dollar_figure and printouts of the quickbooks general ledgers for cvc and evc for date reflecting corresponding debits and credits for drugs surgical we attribute the discrepancy between this amount and the amount remaining in dispute to the parties’ debiting two journal entries for dollar_figure and dollar_figure from the total yearend accrued expense supplies and medical_supplies in the same amounts shown on the quickbooks summary page dr isaacs testified that the medical_supplies expense represented reimbursement of evc for consumables ordered in bulk and paid for by evc but used by cvc pursuant to the interoffice policy he further testified that evc included this amount in income on the basis of the foregoing we conclude that dr isaacs has adequately substantiated the medical_supplies expense and we will consequently allow a dollar_figure deduction for it c professional services of cvc’s claimed dollar_figure professional services expense deduction for dollar_figure remains in dispute the parties stipulated a quickbooks summary page for cvc’s professional fees expenses showing a date accrued expense of dollar_figure to miller co cvc’s accounting firm respondent contends that this accrued expense accounts for the still-disputed amountdollar_figure we attribute the dollar_figure difference between the accrued expense and the amount remaining in dispute to the parties’ stipulation to the existence of two dollar_figure check payments to bjorn corp on march and date that do not appear on cvc’s quickbooks summary page and a numerical discrepancy between the quickbooks summary page and the stipulation of facts according to the quickbooks summary page cvc paid dollar_figure by check no to cohen continued in his testimony dr isaacs asserted that deductions for two invoices from miller co had been disallowed and that the amounts had been expensed when the invoices were received the two invoices to which he referred are dated september and date and are for respectively dollar_figure and dollar_figure for a total of dollar_figure the amounts and dates of these two invoices do not precisely correspond to the amount of the disallowed expense or the date on which the quickbooks summary page reflects that it was recorded on cvc’s books however the invoices do not otherwise appear on the quickbooks summary page and the parties stipulated no payments corresponding to them from the evidence before us we infer that cvc did not pay or expense the september and october invoices upon receipt and that either miller co may have sent a yearend statement reflecting these outstanding balances and possibly some additional charges or during the latter part of ms fogel generally recorded cvc’s professional fees expenses when paid but then she or the continued miskei mowrey on date the parties stipulated that dr isaacs had substantiated this expense check no but in the amount of dollar_figure these invoices appear within exhibit 17-p at pp and respondent reserved a hearsay objection to handwritten notations on various documents within the exhibit we sustain that objection and have not considered the handwritten notations accounting firm to close the books accrued an expense for the outstanding balances at yearend either way we think the evidence suffices to substantiate the claimed expense although generally an uncorroborated entry in a taxpayer’s books will not suffice to substantiate an expense see eg olive v commissioner t c pincite dr isaacs produced invoices to corroborate the journal entry the dates and aggregate amount of those invoices may not correlate perfectly with the dates and amounts entered in cvc’s books but they do establish an adequate factual basis upon which to allow a deduction see cohan v commissioner f 2d pincite f summary we conclude that the following amounts of the disputed expenses are allowable as deductions expense ancillary expenses lab fees office overhead medical_supplies professional fees dollar_figure -0- --- --- --- --- -0- dollar_figure --- --- --- dollar_figure --- big_number big_number respondent properly disallowed deductions for the other disputed expenses iii accuracy-related_penalties for all three tax years at issue respondent determined accuracy-related_penalties under sec_6662 on the basis of in the alternative negligence or disregard of rules and regulations or a substantial_understatement of income taxdollar_figure as a general_rule the commissioner bears the burden of production and must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 see also sec_7491 once the commissioner has met this burden of production the burden will shift to the taxpayer to prove an affirmative defense or that he is the notice_of_deficiency also lists a substantial_valuation_misstatement as an alternative basis for the penalty sec_6662 and b provides for imposition of a penalty on the portion of an underpayment_of_tax required to be shown on a return that is attributable to a substantial_valuation_misstatement for returns filed on or after date as is relevant here a substantial_valuation_misstatement occurs when the value of any property or the adjusted_basis of any property claimed on any return of tax_imposed_by_chapter_1 i sec_150 percent or more of the amount determined to be the correct amount of such valuation or adjusted_basis as the case may be sec_6662 the notice_of_deficiency does not explain what property’s value or adjusted_basis respondent believes dr isaacs misstated respondent made no argument concerning the substantial_valuation_misstatement penalty at trial and does not do so on brief as the court can find no evidentiary basis for this penalty in the record we conclude dr isaacs is not liable for the substantial_valuation_misstatement penalty otherwise not liable for the penalty see higbee v commissioner t c pincite a petitioner’s liability sec_6662 and b and provides for the imposition of a penalty on the portion of an underpayment_of_tax attributable to negligence or disregard of rules and regulations or a substantial_understatement_of_income_tax ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 it constitutes ‘a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcell v commissioner 380_f2d_499 5th cir aff’g 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard of rules and regulations includes any careless reckless or intentional disregard of the code the regulations thereunder or certain internal_revenue_service irs administrative guidance id subpara a substantial_understatement of income tax as to an individual is an understatement that exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 whether a substantial_understatement exists and if so in what amount will depend upon the recalculation of dr isaacs’ tax_liabilities on the basis of this opinion we leave this calculation to the parties under rule with regard to the negligence_penalty respondent contends that dr isaacs was negligent because he failed to maintain adequate books_and_records and to substantiate items properly we agree respondent makes two additional arguments that are wholly unsupported by the record first respondent asserts that dr isaacs knew that he needed appraisals prepared by a qualified_appraiser in order to deduct his charitable_contributions to cas that he accordingly prepared false appraisals and submitted them to respondent and the court and that he thereby sought to circumvent the applicable regulations respondent does not support these allegations with record citations and the court can identify no evidence that would dr isaacs evidently knew that he needed to submit appraisals of the contributed fossils to the irs but nothing suggests he was aware of the requirement that they be qualified appraisals prepared by a qualified_appraiser moreover no evidence in the record indicates that dr isaacs acted with any motive to deceive in attempting to secure appraisals in the manner in which he did second respondent contends that dr isaacs followed a pattern to inflate the expenses of cvc at the end of the year to avoid taxation by manipulating the books of his related corporations respondent has identified one expense in each of and and three expenses in that were accrued and deducted at yearend of these expenses only three involved alleged payments to evc this hardly constitutes a pattern more saliently there is no direct or circumstantial evidence in the record that dr isaacs acted with any_tax avoidance motive although we consider dr isaacs’ failure to obtain a qualified_appraisal to be essentially a foot fault he also failed to satisfy several other substantiation requirements applicable to his claimed charitable_contribution deductions for example he lacked records substantiating his bases in the donated fossils and the written acknowledgments he received from cas did not state whether it had supplied goods or services in exchange for dr isaacs’ gifts dr isaacs testified to having consulted a guide published by the irs to determine which methods_of_accounting were available to cvc yet on the record before us he did not conduct even basic_research concerning the requirements for a charitable_contribution_deduction a reasonably prudent taxpayer especially one who had contributed items with values exceeding dollar_figure would have taken steps to acquaint himself with the procedures and requirements for deducting noncash charitable_contributions dr isaacs did not and as a result he failed to properly substantiate those contributions turning to cvc’s expenses dr isaacs could not substantiate some of the disputed expenses considered in this opinion and evidently failed to maintain irs publication charitable_contributions provides detailed guidance on which records a taxpayer claiming a noncash charitable_contribution_deduction must keep the current version is available at http www irs gov pub irs-pdf p526 pdf complete and accurate books_and_records for cvc from his consistent failure to produce certain items--throughout the audit process for ra rodriguez’s pretrial examination or for trial itself--we can only infer these items’ nonexistence most glaringly although dr isaacs apparently had access to cvc’s quickbooks files for through producing summaries for various expense categories specifically questioned by respondent he never produced complete books for cvc similarly although three of the disputed expenses consisted of alleged payments to evc he did not provide respondent with copies of evc’s yearend financial statements other than a profit and loss statement or portions of its books other than journal entries that would corroborate his testimony that evc included these amounts in income a reasonably prudent taxpayer would have maintained these records and in any case sec_6001 mandated that dr isaacs do so for the foregoing reasons we find that respondent has satisfied his burden of production as to the negligence penalties see sec_1_6662-3 income_tax regsdollar_figure whatever the outcome of the rule computation dr isaacs will be liable for only one penalty as the accuracy-related_penalties do not stack see sec_1_6662-2 income_tax regs b dr isaacs’ defense sec_6664 provides a defense to the sec_6662 penalties with respect to any portion of an underpayment_of_tax for which the taxpayer had reasonable_cause and with respect to which the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id dr isaacs asserts that the reasonable_cause and good_faith defense shields him from the determined penalties because he relied upon his longtime accounting firm to prepare his and cvc’s returns and upon bookkeepers to keep cvc’s books we think it also relevant that angela lopez cvc’s bookkeeper prior to dr isaacs further contends that he underwent previous audits in which respondent found no fault with how he had documented prior years’ noncash charitable_contributions dr isaacs did not put these facts into evidence although he did refer during the trial to a audit in which an analogous charitable_contribution had been reviewed he did so before being sworn in as a witness and respondent had no opportunity to cross-examine him on this subject a taxpayer’s reliance upon the outcome of a prior audit may establish reasonable_cause and good_faith e g rooney v commissioner tcmemo_2011_14 slip op pincite rosemann v commissioner tcmemo_2009_185 98_tcm_98 de boer v commissioner tcmemo_1996_174 continued date removed and did not return some of its business records and we address this issue as well reasonable reliance a taxpayer may establish a sec_6664 reasonable_cause defense by showing that he or she relied reasonably and in good_faith on a third party’s advice in taking the disputed tax position see sec_1_6664-4 income_tax regs we have held that to establish this variation of the defense the taxpayer must prove that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate continued 71_tcm_2730 see also sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer however dr isaacs did not establish that he followed the same documentation procedures observed for and with respect to a prior analogous charitable_contribution or that respondent acquiesced in those procedures after auditing the prior year’s return dr isaacs also pointed to a veterinary audit technique guide allegedly published by the irs as authority for cvc’s method_of_accounting the court found this document on the irs’ web site see irs veterinary audit technique guide available at http www irs gov pub irs-mssp vet-52809 pdf as dr isaacs represented it explains that generally a veterinary practice organized as an s_corporation may use the accrual_method id pincite through but that is beside the point respondent has not asserted that cvc was not as a legal matter entitled to compute its taxable_income according to an accrual_method of accounting instead he claims that as a factual matter cvc’s books were kept on the cash_method information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir see also 425_f3d_1203 n 9th cir quoting three-prong test in neonatology assocs with approval aff’g 121_tc_89 supplemented by tcmemo_2004_43 dr isaacs presented testimony from a certified_public_accountant paul cook who at the time of trial had years of experience and was a partner in miller co cvc’s accounting firm we need not decide whether mr cook was a competent professional having sufficient expertise to justify reliance satisfying the first neonatology factor because dr isaacs failed to satisfy the other two requirements in any event mr cook confirmed that he had seen tax and accounting materials for dr isaacs and cvc’s and tax years and he referred to having reviewed records for cvc dating back to but because the record does not disclose what information if any dr isaacs provided to him concerning the disputed expenses and charitable_contributions we cannot evaluate whether that information was relevant and accurate furthermore mr cook did not prepare dr isaacs’ returns or cvc’s returns or handle cvc’s account for any of the tax years at issue consequently absent more evidence not in the record we cannot find that dr isaacs could have relied upon advice from mr cook in taking the return positions disputed in this case indeed mr cook did not testify to having provided any advice to dr isaacs or cvc and dr isaacs never alleged that mr cook had done so dr isaacs also presented evidence concerning two bookkeepers ms lopez and ms fogel who maintained cvc’s books during successive portions of the tax years at issue according to dr isaacs’ own witnesses ms lopez was grossly incompetent and untrustworthy ms fogel in turn testified only that she had been a professional bookkeeper since and the record contains no other information concerning her credentials or expertise dr isaacs has not established that either ms lopez or ms fogel was a competent professional who had sufficient expertise to justify reliance see neonatology assocs p a v commissioner t c pincite similarly he has not established that he provided while questioning mr cook dr isaacs stated--outside the context of sworn testimony--that an accountant named jerry davis had maintained cvc’s books during the years at issue and had since retired dr isaacs offered no evidence concerning mr davis’ credentials he did not explain what information if any he had provided to mr davis he did not articulate what advice if any mr davis provided to him regarding his obligation to substantiate expenses cvc’s accounting methods and or the documentation requirements for a noncash charitable_contribution_deduction hence dr isaacs satisfied none of the three neonatology factors with respect to mr davis either bookkeeper with necessary and accurate information that either bookkeeper provided him with advice or that he relied in good_faith upon such advice we conclude that dr isaacs has failed to establish reasonable_cause and good_faith on the basis of reasonable reliancedollar_figure other circumstances with regard to the and lab fees deductions for which have been disallowed for lack of substantiation dr isaacs presented credible_evidence that cvc’s bookkeeper ms lopez stole records from the clinic in or around mid- although a dvice does not have to be in any particular form it must consist of a communication setting forth the analysis or conclusion of a person other than the taxpayer provided to or for the benefit of the taxpayer and on which the taxpayer relies sec_1_6664-4 income_tax regs dr isaacs asserts that he relied upon ms lopez and ms fogel to handle cvc’s bookkeeping but he has not identified any communication that either woman made to him rather it appears that he simply handed off bookkeeping duties to them and did not review their work or specifically inquire about their activities to the extent of a reasonable prudent businessperson dr isaacs has not claimed that he reasonably relied upon mr marshall with respect to substantiation of his charitable_contributions to cas in any event however mr marshall testified that he did not recall and had not written the purported appraisals that dr isaacs submitted with his and returns we have no evidence concerning mr marshall’s competence to advise on tax-related matters we accepted him as an expert in fossil valuation and the record does not support a finding that mr marshall advised dr isaacs concerning his return positions accordingly dr isaacs has not established reasonable reliance on mr marshall under the neonatology test and left its books in disarray dr isaacs went to ms lopez’s home with the police three times in efforts to retrieve those records his efforts having proven fruitless he attempted to reconstruct cvc’s records and he largely succeeded ra rodriguez testified that dr isaacs had provided the support to almost everything that was on cvc’s quickbooks expense summary by the time of trial the parties had significantly narrowed the disputed issues in the notice_of_deficiency we find that dr isaacs had reasonable_cause for and acted in good_faith with respect to the portions of his underpayments attributable to cvc’s claimed deductions for the and lab fees that we have disallowed see eg stewart v commissioner tcmemo_2010_184 100_tcm_149 finding reasonable_cause where a co-owner took records relating to the taxpayer’s real_property and the taxpayer attempted to reconstruct the records haley v commissioner tcmemo_1977_348 36_tcm_1397 finding reasonable_cause where the taxpayer’s former wife took possession of necessary business records and the taxpayer exhausted reasonable means of reclaiming them as to the balance of his underpayments he has failed to establish a reasonable_cause and good_faith defense and we will sustain respondent’s determination of the accuracy-related_penalties on the basis of negligence or disregard for and the court has considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
